On Agreed Motion To Remand For New Adjudicatory Hearing

PER CURIAM.
Inasmuch as the record below cannot be reconstructed pursuant to Florida Rule of Appellate Procedure 9.200(b)(3) or otherwise, the judgment below is vacated and the agreed motion to remand for a thus required new adjudicatory hearing is granted. Marks v. Wertalka, 475 So.2d 273 (Fla. 3d DCA 1985); Van Scoyoc v. York, 173 So.2d 483 (Fla. 2d DCA 1965), cert. denied, 179 So.2d 214 (Fla.1965); Rosenkrantz v. Hall, 161 So.2d 673 (Fla. 3d DCA 1964).